Ci lIFE JIlSIICE                                                                                        LISA MAI/.
 CAROlYN WRKHIr                                                   —
                                                                      —.
                                                                                                    ClERK (IF 1111. COIIRI
                                                                                                        (214)712-3450
JITS I ICES                                                •#3             .                      tllCCICrk@.5(II.LXCOLLhS.UOV
  DAVIO L. BRIIXWS                                              4ç; /yc—
  M0I IV FRANCIS                                                                                         GAVI :1(1 JMIA
  D(Il)GI.AS S. LANO                                                                              t1l]SINI.SS AI)MINISIiAI(II{
  H i/AlIt III LAW -Mn KS                                                                                (214) 712-3334
  ROIlIRT NI. HI I SUIRI.                                                                       gayIc.IIurnpa(35Ih.tNcnurLS.gOv
                                                   eoutt o( ppcaL
                                                            -              —




  LANA MIlKS

                                           Jftftb Thtuict ci cxa at a1Las
 Aa BROWN                                                                      -

                                                   OO0COMMI.RCLSIRI:CI Sl:l1L200
 CK.\Ki SI000-\RF                                                                                       INlINSLI
 BIll. WIIIII 11111                                     DM IAN_TEXAS 75202                    www:IXC(n:RIs.Gov/SIJICI,AASIx
 D.;VII) J. XCI 115CR                                      (211)712-341)0




                                                           July 15, 2015


          Reginald E. Hall
          TDCJ No. 15027683
          Dallas County Jail
          p. 0. Box 660334
          Dallas, Tx. 75266-0334


          RE:           Court of Appeals Number:      05-9 1-00799-CR
                        Trial Court Case Number:      F90-33988-QW

          Style: Hall, Reginald Eugene
                        V.
                    Texas, The State of


                         I.   The case has been submitted and is pending consideration.

                         2.   The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                              habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                              information.

                         3.   The Court has no record of an appeal on file in the above referenced name or trial
                              court number.

                         4.   Enclosed is a copy of the opinion in your appeal.

                         5.   This Court does not appoint counsel

                         6.   Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                              may wish to contact your attorney; the trial court; or the State Counsel For
                              Offenders, Texas Department of Crinunal Justice, P.O. Box 4005, Huntsville, TX,
                              77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S. 10 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

x   10.   Enclosed please find the copies you requested.( enclosed are 3 volumes clerk
          record & 3 volumes of reporter records as requested and paid for.

    II.   The cost for the copies you requested is



                                   Respectfully,

                                  Is! Lisa Matz, Clerk of the Court




                                             7